                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

KRISTEN ZBIKOWSKI OBARTUCH,                      )
and HANNAH LEIGH BARBOUR,                        )
                                                 )
             Plaintiffs,                         )   18 C 280
                                                 )
      v.                                         )
                                                 )
THE MEADOWS OF WICKENBURG,                       )
INC.,                                            )   Judge John Z. Lee
                                                 )
             Defendant.                          )


                      MEMORANDUM OPINION & ORDER

      Kristen Obartuch and her daughter, Hannah Barbour, received a package from

Obartuch’s husband that was not intended for them and the contents of which they

would rather not have read. At the time the package was sent, he was a resident of

The Meadows of Wickenburg, Inc. (“The Meadows”), a rehabilitation and drug

treatment facility. Believing that The Meadows was to blame for the error, Obartuch

and Barbour have sued The Meadows alleging negligence and negligent infliction of

emotional distress.

      The Meadows has filed a motion to dismiss for lack of personal jurisdiction

pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(2) or for failure to state a

claim pursuant to Rule 12(b)(6); in the alternative, it moves to transfer the action to

the District of Arizona pursuant to 28 U.S.C. § 1404. For the reasons provided, the

Court denies the motion to dismiss pursuant to Rule 12(b)(2), denies the motion to

transfer, and grants the motion to dismiss pursuant to Rule 12(b)(6) [21]. To the
extent that Plaintiffs believe they can amend their complaint in a manner consistent

with this opinion, they are granted leave to do so within twenty-one days.

                                Factual Background1

      Obartuch and Barbour reside in Chicago, Illinois. Compl. ¶¶ 1–2, ECF No. 1.

The Meadows is a rehabilitation facility and drug treatment center located in

Wickenburg, Arizona, and incorporated in Delaware. Id. ¶¶ 4–5.

      On January 1, 2016, The Meadows admitted Obartuch’s husband as a patient.

Id. ¶ 8. The facility maintains a website which, among other things, explains that it

“consider[s] the entire family to be [its] client and recognize[s] their need for recovery

as well. Family involvement in the recovery process is crucial, and [The Meadows]

devote[s] set times for family visits, including lectures and workshops.          Family

dynamics often play[ ] a role in addiction, so it’s important to provide a space for the

family to effectively communicate to heal.” Id. ¶ 11.

      When Obartuch’s husband was admitted to The Meadows, he and Obartuch

“signed documents provided by The Meadows regarding treatment, privacy policies,

rules and/or other similar documents including but not limited [to] ‘The Meadows

Family Pledge.’” Id. ¶ 28.

        During the time that Obartuch’s husband resided there, The Meadows

assisted its patients when they wanted to send mail to persons outside the facility.

Id. ¶ 12. The Meadows required patients to write the name and address of their


1      When reviewing a motion to dismiss, the Court assumes the alleged facts in the
complaint are true and draws all possible inferences in favor of Plaintiffs. See Tamayo v.
Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).



                                            2
intended recipients on shipping labels and to present the labels and packages to its

employees to be placed in the mail. Id. On or about January 14, 2016, Obartuch’s

husband presented a Federal Express envelope to Sylvia Madueno, an employee of

The Meadows. Id. ¶¶ 14–16. Obartuch’s husband had addressed the package to

“Faye Amponin” and provided Amponin’s address. Id. At the time, Obartuch’s

husband and Amponin were engaged in an extra-marital affair. Id. at ¶ 18.

      Instead of sending the package to Amponin, however, Madueno prepared a

Federal Express label with Obartuch’s name and home address. Id. ¶ 17. Madueno

then placed this label over the one Obartuch’s husband had addressed to Amponin

and sent the package. Id.

      Soon thereafter, Plaintiffs received the package. Id. ¶ 18. Upon inspecting the

package, Plaintiffs discovered the original address label that Obartuch’s husband had

written on the package. Id. ¶ 19. Until that point, neither Obartuch nor her daughter

were aware of Amponin and allege that learning of the affair in this manner caused

them “severe mental, emotional harm and physical injuries.” Id. ¶¶ 18–19, 29–35.

      Plaintiffs’ complaint raises claims for negligence (Counts I & II) and negligent

infliction of emotional distress (Counts III & IV). The Meadows has moved to dismiss

the complaint for lack of personal jurisdiction or failure to state a claim; in the

alternative, it requests that the Court transfer this case to the District of Arizona.




                                           3
                                     Discussion

I.    Motion to Dismiss for Lack of Personal Jurisdiction

      A.     Legal Standard

      A court that lacks personal jurisdiction over a defendant must dismiss the case

as to that party. See Fed. R. Civ. P. 12(b)(2). If a defendant moves to dismiss

pursuant to Rule 12(b)(2), it places the burden on the plaintiff to demonstrate that

the court has personal jurisdiction over the defendant. Purdue Research Found. v.

Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003).           In making this

determination, the Court will “read the complaint liberally, in its entirety, and with

every inference drawn in favor of” the plaintiff. Cent. States, Se. & Sw. Areas Pension

Fund v. Phencorp Reinsurance Co., 440 F.3d 870, 878 (7th Cir. 2006) (quoting Textor

v. Bd. of Regents of N. Ill. Univ., 711 F.2d 1387, 1393 (7th Cir. 1983)). “The precise

nature of the plaintiff’s burden depends upon whether an evidentiary hearing has

been held.” Purdue, 338 F.3d at 782. When there is no dispute of material fact and

a court rules solely based on the submission of written materials, the plaintiff “need

only make out a prima facie case of personal jurisdiction.” Id. (quoting Hyatt Int’l

Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002)). The Court can, however, consider

affidavits and other supporting materials and must resolve any conflicts in the

affidavits and supporting materials in the plaintiff’s favor. Id. at 782–83.

      When considering a Rule 12(b)(2) motion, “[f]ederal courts ordinarily follow

state law in determining the bounds of their jurisdiction over persons.” John Crane,

Inc. v. Shein Law Ctr., Ltd., 891 F.3d 692, 695 (7th Cir. 2018) (quoting Walden v.




                                           4
Fiore, 571 U.S. 277, 283 (2014)). Here, “[t]he Illinois long-arm statute requires

nothing more than the standard for federal due process: that the defendant have

sufficient contacts with the forum state ‘such that the maintenance of the suit does

not offend traditional notions of fair play and substantial justice.’” Id. (quoting Brook

v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017)). And, as noted, it is the plaintiff’s

burden to establish a prima facie showing of jurisdiction. Id.

         B.    Analysis

         The Meadows seeks dismissal of Plaintiffs’ complaint on the basis that the

Court lacks general or specific personal jurisdiction over it. Although Plaintiffs do

not argue that The Meadows is subject to general jurisdiction in Illinois, they contend

that they have made a prima facie showing as to specific jurisdiction.

         The key question in evaluating specific jurisdiction is whether it is “fair and

reasonable to call the defendant into the state’s courts to answer the plaintiff’s claim.”

uBID, Inc. v. GoDaddy Grp., Inc., 623 F.3d 421, 426 (7th Cir. 2010). To answer this

question in the affirmative, a defendant’s contacts with the forum state must directly

relate to or arise out of the challenged conduct. E.g., John Crane, 891 F.3d at 695–

96 (citing Brook, 873 F.3d at 552). This means that the “contacts should either bear

on the substantive legal dispute between the parties or relate to the operative facts

of the case.” GCIU–Emp’r Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1024 (7th Cir.

2009).    Moreover, “[t]he exercise of specific jurisdiction must also comport with

traditional notions of fair play and substantial justice.” N. Grain Mktg., LLC v.

Greving, 743 F.3d 487, 492–93 (7th Cir. 2014). The relevant concerns in this respect




                                            5
are “the burden on the defendant, the forum state’s interest in adjudicating the

dispute, the plaintiff’s interest in obtaining convenient and effective relief, the

interstate judicial system’s interest in efficiently resolving controversies, and the

shared interest of the states in furthering fundamental substantive social policies.”

GoDaddy, 623 F.3d at 432–33.

      The Meadows argues that it is not subject to personal jurisdiction in Illinois

because it does not do business in Illinois and its only contact with Illinois arose from

Obartuch’s husband’s unilateral decision to attend its treatment facility in Arizona.

It explains that “other courts have found that [a] patient treated at an out-of-state

facility does not subject that defendant to a cause of action in the patient’s home

state.” Def.’s Mem. Supp. Mot. Dismiss at 7, ECF No. 22. Further, as it sees it, to

the extent its contacts with Illinois might be based on the package sent erroneously

by its employee, that contact is too “random, fortuitous and attenuated” to support

personal jurisdiction. Id. at 9. Plaintiffs, for their part, contend that Madueno’s

voluntary act of sending the letter to them in Illinois “cannot be said to be ‘random,

fortuitous or attenuated.’” Pls.’ Resp. Opp. Mot. Dismiss at 7, ECF No. 25.

      The Court is satisfied that it has personal jurisdiction over The Meadows in

this case. First, much of its argument is irrelevant to the case at hand. For instance,

The Meadows contends that “jurisdiction cannot be based on interstate telephone

calls, mail, or unilateral performance by the plaintiff within the state.” Def.’s Mem.

Supp. Mot. Dismiss at 7 (emphasis added). But this case does not involve any actions

initiated by Plaintiffs; it involves a package allegedly sent by an employee of The




                                           6
Meadows. Similarly, The Meadows focuses on the rule that personal jurisdiction

cannot be based purely on the decision of a forum-state resident to obtain medical or

other treatment at an out-of-state facility. But this case involves more than the

unilateral decision of Obartuch’s husband to seek treatment at The Meadows; it

involves affirmative conduct by an employee of that facility.

      That affirmative conduct is sufficient to establish the minimum contacts

required for specific personal jurisdiction. Although “the plaintiff cannot be the only

link between the defendant and the forum,” contacts that the defendant itself makes

with the forum will support personal jurisdiction. Walden, 571 U.S. at 285–86.

“[P]hysical entry into the State—either by the defendant in person or through an

agent, goods, mail, or some other means—is certainly a relevant contact.” Id. This

is not a case in which the defendant’s action had no connection to the forum state but

randomly or fortuitously ended up injuring the plaintiff by virtue of the plaintiff’s

connections there. See, e.g., id. at 285–86, 288–89. Madueno mailed a package to

Plaintiffs at their home in Illinois, and that package is the crux of this lawsuit. This

“intentional and allegedly tortious” action was “expressly aimed” at Plaintiffs in

Illinois, and Madueno necessarily would have known that the effects of her actions

would be felt there. See Tamburo v. Dworkin, 601 F.3d 693, 703 (7th Cir. 2010).

Accordingly, it is The Meadows’s “suit-related conduct,” as opposed to the mere

residence or unilateral conduct of Plaintiffs, that establishes the connection to

Illinois. See Walden, 571 U.S. at 284; see also John Crane, 891 F.3d at 695–96

(distinguishing between a case in which communications sent to the forum state were




                                           7
“incidental to other conduct” and a case in which communications sent to the forum

state were “the basis of [the plaintiff’s] claims”).2

       Further, exercising specific personal jurisdiction over The Meadows does not

offend traditional notions of fair play and substantial justice. Although litigating in

Illinois may be burdensome for The Meadows, other factors weigh against that

burden. First, Illinois has an interest in adjudicating controversies involving injuries

to Illinois citizens within the state’s borders, especially those that implicate Illinois

law. Additionally, Plaintiffs’ interest in obtaining convenient and effective relief

counsels in favor of adjudicating the dispute in Illinois, where they and their evidence

are located. And because this action involves the intentional act of sending mail to

an Illinois citizen, The Meadows cannot claim to be surprised to be haled into an

Illinois court. GoDaddy, 623 F.3d at 432.

       Accordingly, The Meadows’s motion to dismiss for lack of personal jurisdiction

is denied.

II.    Motion to Transfer Venue

       A.     Legal Standard

       Pursuant to 28 U.S.C. § 1404(a), “[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought.” 28 U.S.C. § 1404(a).


2      The Meadows does not argue that it is not subject to personal jurisdiction based on
the actions of its employee, nor could it successfully make such an argument. See Bentel &
Co., LLC v. Schraubenwerk Zerbst GmbH, No. 16 C 11479, 2017 WL 3278324, at *5 (N.D. Ill.
Aug. 2, 2017) (“Minimum contacts sufficient for personal jurisdiction over a nonresident
entity may be established through an agent of the entity.”) (collecting cases).



                                             8
Once an appropriate alternate forum is identified, a court makes a two-pronged

inquiry into both convenience and the interests of justice to decide whether transfer

is warranted. Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d

973, 978 (7th Cir. 2010). The movant has the burden of establishing, “by reference to

particular circumstances, that the transferee forum is clearly more convenient.”

Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219–20 (7th Cir. 1986).

      The factors relevant to the convenience inquiry include “the availability of and

access to witnesses, and each party’s access to and distance from resources in each

forum,” as well as “the location of material events and the relative ease of access to

sources of proof.” Research Automation, 626 F.3d at 978. As for the interests of

justice, a court will consider “docket congestion and likely speed to trial” in each

forum, “each court’s relative familiarity with the relevant law,” “the respective

desirability of resolving controversies in each locale,” and “the relationship of each

community to the controversy.”       Id.   The interest-of-justice inquiry “may be

determinative, warranting transfer or its denial even where the convenience of the

parties and witnesses points toward the opposite result.” Id. Because ruling on a

motion to transfer venue requires an “individualized, case-by-case consideration of

convenience and fairness,” the district court is afforded broad discretion and

substantial deference in weighing the factors for and against transfer. Coffey, 796

F.2d at 219 (internal citation and quotation marks omitted).




                                           9
      B.     Analysis

      The Meadows seeks to transfer venue to the District of Arizona, where it is

located. On balance, however, The Meadows has not met its burden of showing that

litigating this case in the District of Arizona would be “clearly more convenient” for

the parties and witnesses. Coffey, 796 F.2d at 219–20.

      As an initial matter, Plaintiffs’ choice of forum in the Northern District of

Illinois weighs heavily against transfer. See Research Automation, 626 F.3d at 979.

This factor carries particular weight in this case because Plaintiffs reside in the

chosen forum.

      The situs of material events, the relative ease of access to sources of proof, and

the convenience of witnesses also weigh against transfer. The Meadows points out

that its facility, employees, and any record evidence in its possession are located in

Arizona. The reverse is true, however, for Plaintiffs—they are located in Illinois, as

is, presumably, the package they received and any other evidence of their injuries.

What is more, “[t]he convenience of employee witnesses typically is not given

significant weight.” Rosman Adjustment Corp. v. Bernay, No. 12 C 8239, 2013 WL

453197, at *3 (N.D. Ill. Feb. 6, 2013). The Court is sensitive to the fact that litigating

in the Northern District of Illinois will be less convenient for employees of The

Meadows who may be called as witnesses; however, litigating in the District of

Arizona would be inconvenient for Plaintiffs and their witnesses.          Because The

Meadows points to nothing that tips these factors in its favor, the Court finds that




                                           10
these factors are neutral. Ultimately, transfer of this case would “merely shift[ ]

inconvenience from one party to another.” Research Automation, 626 F.3d at 978–79.

       As for the interests of justice, the Court concludes that the factors weigh in

favor of retaining the case in Illinois. The Meadows has not pointed to any evidence

that a resolution will be more quickly or effectively reached in Arizona as opposed to

Illinois.   Illinois does, however, have an interest in adjudicating controversies

involving injuries to its citizens and alleged violation of its laws. Similarly, this

Court’s familiarity with the applicable law weighs against transfer, as each of

Plaintiffs’ claims are brought under Illinois law and this Court frequently applies

Illinois law in diversity cases. See Coffey, 796 F.2d at 221. The Meadows has not

pointed to any relationship that the community in Arizona has with respect to the

controversy, except for the mere fact that its facility and employees are located there.

       Because The Meadows has not shown that litigating in the District of Arizona

would be clearly more convenient than litigating in the Northern District of Illinois,

its motion to transfer venue is denied.

III.   Motion to Dismiss for Failure to State a Claim

       A.     Legal Standard

       To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                            11
Additionally, when considering motions to dismiss, the Court accepts “all well-

pleaded factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013) (citing

Luevano v. Wal–Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013)). At the same

time, “allegations in the form of legal conclusions are insufficient to survive a Rule

12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (citing Iqbal, 556 U.S. at 678). As such, “[t]hreadbare recitals of the

elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

       B.     Analysis

       The Meadows argues that Plaintiffs have not plausibly alleged that it owed a

duty of care to them, and thus their claims of negligence and negligent infliction of

emotional distress must be dismissed pursuant to Rule 12(b)(6). Under Illinois law,

both claims require proof of a duty owed by The Meadows to Plaintiffs, a breach of

that duty, and injury proximately caused by the breach.           See Simpkins v. CSX

Transp., Inc., 965 N.E.2d 1092, 1096 (Ill. 2012) (negligence); Cooney v. Chi. Pub.

Schs., 943 N.E.2d 23, 29 (Ill. App. Ct. 2010) (negligent infliction of emotional distress).

       The existence of a duty is a matter for the court to decide. Vesely v. Armslist

LLC, 762 F.3d 661, 665 (7th Cir. 2014). This concept is “involved, complex, and

nebulous,” but essentially boils down to “whether a plaintiff and a defendant stood in

such a relationship to one another that the law imposed upon the defendant an

obligation of reasonable conduct for the benefit of the plaintiff.”        Simpkins, 965




                                            12
N.E.2d at 1096–97 (emphasis and citation omitted). This “relationship” is determined

as a matter of public policy and after consideration of four factors: (1) “the reasonable

foreseeability of the injury”; (2) “the likelihood of the injury”; (3) “the magnitude of

the burden of guarding against the injury”; and (4) “the consequences of placing that

burden on the defendant.” Id. at 1097. While some “special relationships” meet this

standard as a matter of law, Illinois courts have “long recognized that every person

owes a duty of ordinary care to all others to guard against injuries which naturally

flow as a reasonably probable and foreseeable consequence of an act, and such a duty

does not depend upon contract, privity of interest or the proximity of relationship, but

extends to remote and unknown persons.” Id. (internal quotation marks and citation

omitted). Additionally, Illinois courts have occasionally held that a duty owed to one

person, such as a patient, may be “transferred” to a third party if that third party has

a “special relationship” with the patient, such as a parent-child relationship.

See Tedrick v. Cmty. Res. Ctr., Inc., 920 N.E.2d 220, 230–31 (Ill. 2009) (citing Renslow

v. Mennonite Hosp., 367 N.E.2d 1250 (Ill. 1977)).

      The Meadows argues that its duty of care to its patient, Obartuch’s husband,

does not transfer to Plaintiffs merely by virtue of their familial relationship.

Accordingly, it contends, because it has no “special relationship” with either Obartuch

or Barbour, it does not owe a duty of care to either of them. In response, Plaintiffs

contend that they are not relying on a “transferred negligence” theory, but on a direct

duty that The Meadows owed to them as participants in their relative’s care. They

point out that, according to The Meadows’s website, it “consider[s] the entire family




                                           13
to be [its] client and recognize[s] their need for recovery as well.” Compl. ¶ 11.

Accordingly, Plaintiffs argue, The Meadows took on a duty of care to them as well as

to Obartuch’s husband.

      Neither the lack of a direct relationship between Plaintiffs and The Meadows,

nor the statement on The Meadows’s website, is conclusive as to this question.

Rather, the existence of a duty in this case depends solely upon measurement of the

factors identified by Illinois courts. See Simpkins, 965 N.E.2d at 1097. An earlier

case, O’Hara v. Holy Cross Hospital, 561 N.E.2d 18 (Ill. 1990), provides a useful

contrast. There, a non-patient mother fainted after wiping Novocain from her son’s

mouth at a nurse’s request. Id. at 19. The Illinois Supreme Court determined that

the hospital had taken on a duty of care to the mother by asking her to participate in

the care and treatment of her son. Id. at 21–23. The court applied the four public-

policy factors and concluded that the risk of harm from fainting became more

significant once the mother was asked to participate in her son’s care; that the burden

of guarding against such a risk was minimal given that hospitals should not “have to

enlist the aid of a nonpatient bystander”; and that it was consistent with public policy

to place such a burden on the hospital. Id.

      Here, these factors do not lead to the same outcome. As in O’Hara, it appears

that The Meadows may have “invited” Obartuch and Barbour to “participate in the

care and treatment” of their relative. See 561 N.E.2d at 23. But the foreseeable

injury from that undertaking cannot extend to Plaintiffs’ receipt of unpleasant or

unwanted news in the mail. In contrast to the facts at issue in O’Hara, the injury the




                                          14
Plaintiffs here suffered bears no connection to the actual treatment provided to the

husband. Put another way, asking family members to participate in their relative’s

care has no apparent connection to the facility’s actions in sending and receiving mail

for the patient. Accordingly, the emotional injury that Plaintiffs suffered in this case

as a result of discovering that Obartuch’s husband was having an affair when The

Meadows incorrectly mailed the package to them was neither reasonably foreseeable

nor likely.

       Additionally, the magnitude and consequences of placing such a burden on The

Meadows would be great. Such an outcome would require The Meadows to supervise

all contact between its patients and family members, and even to censor such

communications to ensure that no hurt feelings result. That burden would be nearly

insurmountable, and Obartuch and Barbour have cited no cases supporting the

imposition of such a broad duty.

       It is true that The Meadows undertook to send and receive mail on behalf of

its patients, including Obartuch’s husband. That undertaking likely imposed a duty

of care to ensure that mail was not lost or sent to the wrong address. See, e.g., Flowers

v. State, No. 88-CC-0665, 1989 WL 1182012 (Ill. Ct. Cl. Oct. 11, 1989) (concluding

that a state prison had breached a duty of care to safeguard and return property sent

to an inmate through the mail). But that duty can only reasonably extend to the

patients, not to the recipients of the mail. For example, the sender may suffer if the

facility were to send sensitive information to an unintended recipient—such as

appears to have happened in this case. It is not, however, reasonably foreseeable or




                                           15
likely that the unintended recipient would also suffer separate harm as a result.

What is more, avoiding harm to patients who wish to send mail is simple; it requires

merely confirming mailing addresses with patients prior to sending the mail. The

same is not true for recipients, who may be harmed even if the sending patient

believes the address is correct. To avoid this harm, The Meadows would have to read

and censor each piece of mail or even contact recipients prior to sending mail to

ensure that it is wanted. Public policy does not support such a broad duty, nor have

Plaintiffs cited any case law creating one.

         For these reasons, the Court concludes that The Meadows owed no duty of care

to Plaintiffs to protect them from being injured by discovering news about the

husband that he wanted to keep from them and that they did not want to find out.

Of course, the husband may have a claim against The Meadows, but his wife and

daughter do not. Accordingly, Plaintiffs’ complaint is dismissed for failure to state a

claim.




                                          16
                                     Conclusion

      For the reasons stated herein, The Meadows’s motion [21] is denied insofar as

it seeks to dismiss the complaint for lack of personal jurisdiction or to transfer the

case to the District of Arizona, but the motion is granted insofar as it seeks to dismiss

the complaint for failure to state a claim under Rule 12(b)(6). To the extent that

Plaintiffs believe they can amend their complaint in a manner consistent with this

opinion, they are granted leave to do so within twenty-one days. If no amended

complaint is filed, the case will be terminated as of that date.



IT IS SO ORDERED.                        ENTERED 1/25/19



                                         __________________________________
                                         John Z. Lee
                                         United States District Judge




                                           17
